Citation Nr: 0312804	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular rating for post-operative 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from December 1953 to 
January 1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 RO rating decision.  In a 
May 1996 decision, the Board - in part - upheld the RO's 
denial of an increased rating for the right knee disability.  
The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the CAVC).  In 
January 1997, the CAVC vacated the Board's decision and 
remanded for consideration of Deluca v. Brown, 8 Vet. App. 
202 (1995) and of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
response, the Board remanded the case to the RO for 
development.  

By an April 1999 rating decision, the RO reclassified of the 
veteran's right knee disability, and granted a 30 percent 
rating for osteoarthritis of the right knee and a 20 percent 
rating for postoperative meniscectomy of the right knee.  Of 
course, the issue of entitlement to an increased rating for 
the service-connected right knee disability remained on 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 1999, the Board denied an increased rating for the 
postoperative residuals of right knee injury.  This matter 
was again appealed to the CAVC, which granted a joint motion 
for remand in May 2000.   In the joint motion, the parties 
agreed that the appellant was not contesting the Board's 
decision as to the schedular evaluation of his right knee 
disability.  Thus, the remaining matter before the Board 
concerned only whether the RO should have referred the 
veteran's case for the assignment of an extraschedular 
evaluation. 

In December 2000, the Board determined that the criteria for 
consideration of an extraschedular rating had not been 
satisfied, and the veteran again appealed to the CAVC.  In 
September 2002, the CAVC vacated the December 2000 decision 
and remanded for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The current 
remand is part of the Board's response to the mandate of the 
CAVC. 
REMAND

On November 9, 2000, the VCAA, 38 U.S.C.A. §§ 5100 et. seq., 
was enacted into law.  VA published implementing regulations 
in August 2001, and these were made effective from date of 
the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations to notify and 
assist claimants.  This change in the law applies to all 
claims filed on or after the date of the VCAA's enactment, or 
filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

To date, the RO has not addressed or referenced any of the 
provisions of the VCAA (its last supplemental statement of 
the case was issued in April 1999).  This case must be 
remanded to ensure compliance with the notice and duty to 
assist provisions contained in the VCAA.  In addition, 
because the RO has not yet considered whether the VCAA 
requires any additional notification or development action, 
issuing a decision at this time could be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) and 
VAOPGCPREC 1-2003 (May 21, 2003).  

To assist the RO, the Board has reviewed the claims file and 
identified certain assistance that should be rendered to 
comply with the VCAA.  However, the RO must ensure that all 
appropriate notification and development is undertaken.

VA last evaluated the veteran over four years ago (in March 
1999).  By the time this case is returned to the Board 
following remand, the report of this examination will be, in 
the Board's judgment, too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore, the veteran's right knee must be 
re-examined to determine how his service-connected condition 
affects his ability to be gainfully employed.  To ensure that 
he undergoes a fully informed evaluation, any clinical data 
taking into account hospitalization and/or treatment of the 
veteran for right knee symptoms - since March 1999 - should 
be secured beforehand. 

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claim.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for any right knee symptoms 
since March 1999 (including 
hospitalizations).  Obtain records from 
each health care provider the veteran 
identifies.  VA records obtained should 
include any notes, discharge  summaries, 
consults, and imaging.

3.  Thereafter, schedule the veteran for 
a right knee examination for VA purposes.  
Ensure that his claims folder is reviewed 
by the examiner in conjunction with the 
examination.  The examiner should perform 
any tests, including x-rays, deemed 
necessary.  The examiner should detail 
the severity of the veteran's service-
connected right knee disability, and 
comment on the effect of this condition 
on his ability to be gainfully employed. 

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason, return it to the examining 
physician for appropriate revision. 

5.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the veteran's 
claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  If the 
veteran has failed to report for an 
examination, the provisions of 38 C.F.R. 
§ 3.655 should be cited and considered.  
The SSOC should also include a 
determination as to whether referral for 
consideration of an extraschedular rating 
for the right knee disability is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under 38 C.F.R. § 3.321(b)(1) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail in the SSOC.  
An appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


